           Case 1:19-cv-06957-AJN Document 64
                                           62 Filed 05/11/20
                                                    05/07/20 Page 1 of 2




                                                           90 Park Avenue
                                                         New York, NY 10016
              5/11/20                              212-210-9400 | Fax: 212-210-9444


Alexander S. Lorenzo                                    Direct Dial: 212-210-9528                Email: alexander.lorenzo@alston.com




 VIA ECF

 May 7, 2020

 Honorable Alison J. Nathan
 United States District Judge
 Thurgood Marshall U.S. Courthouse                                                                                                          5/11/20
 40 Foley Square
 New York, NY 10007

 Re:         Hertz Global Holdings, Inc. v. Nat. Union Fire Ins. Co. of Pittsburgh and U.S.
             Specialty Ins. Co., Case No.: 1:19-cv-06957 (AJN) (S.D.N.Y.)

 Dear Judge Nathan:

         This firm represents Defendant National Union Fire Insurance Company of
 Pittsburgh, Pa. (“National Union”) in the above-referenced action. I write to reaffirm
 National Union’s position as set forth in my letter of May 6, 2020 seeking the Court’s
 approval of the Parties’ joint request for a consolidated briefing schedule on (i) Plaintiff
 Hertz Global Holdings, Inc.’s (“Hertz”) forthcoming motion for leave to file a second
 amended complaint (“SAC”) and (ii) Defendants’ motion to dismiss the first amended
 complaint (“FAC”) (Dkt. No. 57).

         The Court’s entry of the Parties’ joint scheduling request would have extended
 today’s existing deadline for Defendants to move to dismiss the FAC. With the Parties’
 joint scheduling request still pending as of this evening, in an abundance of caution,
 National Union filed its motion to dismiss the FAC earlier this evening. (Dkt. No. 59).

        National Union remains committed to the Parties’ agreement as set forth in its
 May 6 joint scheduling request. Accordingly, National Union respectfully requests that if
 the Court grants the Parties’ joint scheduling request, the Court also administratively SO
 dismiss without prejudice the motion to dismiss the FAC that was filed this evening.      ORDERED.

        We are available at Your Honor’s convenience should Your Honor require any
 additional information.




 Alston & Bird LLP                                                                                                       www.alston.com


 Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
      Case 1:19-cv-06957-AJN Document 64
                                      62 Filed 05/11/20
                                               05/07/20 Page 2 of 2
May 7, 2020
Page 2


                                          Respectfully submitted,

                                          /s/ Alexander S. Lorenzo

                                          Alexander S. Lorenzo

cc:    Counsel of Record
